Name: 91/525/EEC: Commission Decision of 25 September 1991 authorizing the French Republic to permit temporarily the marketing of alsike clover seed not satisfying the requirements of Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  plant product;  means of agricultural production
 Date Published: 1991-10-11

 Avis juridique important|31991D052591/525/EEC: Commission Decision of 25 September 1991 authorizing the French Republic to permit temporarily the marketing of alsike clover seed not satisfying the requirements of Directive 66/401/EEC Official Journal L 283 , 11/10/1991 P. 0023 - 0023COMMISSION DECISION of 25 September 1991 authorizing the French Republic to permit temporarily the marketing of alsike clover seed not satisfying the requirements of Directive 66/401/EEC (91/525/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 90/654/EEC (2) and in particular Article 17 thereof, Having regard to Commission Directive 86/109/EEC of 27 February 1986, limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as 'basic seed' or 'certified seed' (3) as last amended by Commission Directive 91/376/EEC (4) and in particular Article 2a thereof, Having regard to the request submitted by the French Republic, Whereas Directive 86/109/EEC provides that from 1 July 1990, it shall not be permitted to place on the market seed of alsike clover (Trifolium hybridum L.) unless it has been officially certified as 'basic seed' or 'certified seed'; Whereas France does not have a sufficient supply of 'basic seed' or 'certified seed' of the abovementioned species to satisfy the present demand; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States or from third countries satisfying all the requirements laid down in Directive 66/401/EEC; Whereas France should therefore be authorized to permit, for a period expiring on 30 November 1991, the marketing of seed of the abovementioned species which does not satisfy the requirements laid down in the said Directive; Whereas other Member States which are able to supply France with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed, provided that it is intended for France; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to permit, until 30 November 1991, the marketing in its territory of a maximum of 150 tonnes of alsike clover seed (Trifolium hybridum L.) of the category 'commercial seed'. The official label shall state: 'intended exclusively for France'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territories of a maximum of 150 tonnes of alsike clover seed of the category 'commercial seed', provided that it is intended exclusively for France. The official label shall bear the endorsements referred to in Article 1. Article 3 The Member States shall notify the Commission before 31 March 1992 of the quantities of seed marketed in their territories pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 September 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 93, 8. 4. 1986, p. 21. (4) OJ No L 203, 26. 7. 1991, p. 108.